DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	Claims 1-21 are allowed over the prior art of record as amended by the applicant on 11/09/2021.
3.	The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure recited in independent claims 1, 12, and 21.
4.	The closest prior art of record is Choi (PGPub 2013/0102954).
5.	The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure comprising an injection needle assembly, comprising: 
at least N injection needles where N is at least four and a multiple of two, 
a first liquid port adapted to be connected to an injection device, 
N second liquid ports, 
N/2 main liquid pathways each having an entrance connected to the first liquid port and having an exit, 
wherein the injection needle assembly further comprises a secondary liquid pathways, further including: 

wherein the main liquid pathways and the secondary liquid pathways define N liquid flow paths between the first liquid port and the N second liquid ports and are dimensioned so that a pressure drop between the first liquid port and each of the N second liquid ports is between ±10%.
Specifically, regarding independent claims 1, 12, and 21, the prior art to Choi, either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed;
wherein the N second liquid ports are each connected to only one of the N injection needles.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for 

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/16/2021